 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    HENRY JAMES,                                       CASE NO. C18-998RSM

 9                   Plaintiff,                          ORDER TO SHOW CAUSE

10            v.

11    FPI MANAGEMENT, INC., et al.,

12                   Defendants.

13

14          This matter is before the Court sua sponte. This matter has been pending since July 9,

15   2018. Pursuant to Federal Rule of Civil Procedure 4, Plaintiff is required to serve each defendant

16   and file proof of service with the Court. FED. R. CIV. P. 4(l). “If a defendant is not served within

17   90 days after the complaint is filed, the court—on motion or on its own after notice to the

18   plaintiff—must dismiss the action without prejudice against that defendant or order that service

19   be made within a specified time.” FED. R. CIV. P. 4(m). Upon a showing of good cause, “the

20   court must extend the time for service for an appropriate period.” Id.

21          Defendant Brannden Francisco is the only remaining Defendant in this action. To date,

22   Defendant Brannden Francisco has not appeared in this action and Plaintiff has not filed any

23   proof that Defendant Brannden Francisco was properly served. Plaintiff specifically filed a Proof

24

     ORDER – 1
 1   of Service indicating that it was being returned unexecuted. Dkt. #23. Therein, Plaintiff recounts

 2   his difficulty in effecting service in compliance with the applicable rules.

 3           Accordingly, the Court now ORDERS that Plaintiff shall file a Response to this Order to

 4   Show Cause explaining: (1) the manner in which Plaintiff has served Defendant Brannden

 5   Francisco in accordance with the Federal Rules of Civil Procedure, and (2) if Defendant has not

 6   yet been served in accordance with the Federal Rules of Civil Procedure, why the Court should

 7   not dismiss Plaintiff’s action. Plaintiff’s Response is not to exceed five (5) pages and must be

 8   filed no later than fourteen (14) days from the date of this Order. Failure to respond will

 9   result in dismissal of this action.

10           DATED this 2 day of December, 2019.

11

12                                                 A
                                                   RICARDO S. MARTINEZ
13                                                 CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
